      Case 3:16-md-02741-VC Document 13574 Filed 08/25/21 Page 1 of 5



1    WILKINSON STEKLOFF LLP                     COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)           Michael X. Imbroscio (pro hac vice)
2    (bstekloff@wilkinsonstekloff.com)          (mimbroscio@cov.com)
3    Rakesh Kilaru (pro hac vice)               One City Center
     (rkilaru@wilkinsonstekloff.com)            850 10th St. NW
4    2001 M St. NW                              Washington, DC 20001
     10th Floor                                 Tel: 202-662-6000
5    Washington, DC 20036
     Tel: 202-847-4030                          BRYAN CAVE LEIGHTON PAISNER LLP
6    Fax: 202-847-4005                          K. Lee Marshall (CA Bar No. 277092)
7                                               (klmarshall@bclplaw.com)
     HOLLINGSWORTH LLP                          Three Embarcadero Center, 7th Floor
8    Eric G. Lasker (pro hac vice)              San Francisco, CA 94111
     (elasker@hollingsworthllp.com)             Tel: 415-675-3400
9    1350 I St. NW                              Fax: 415-675-3434
     Washington, DC 20005
10
     Tel: 202-898-5843                          Jed P. White (CA Bar No. 2392339)
11   Fax: 202-682-1639                          (jed.white@bclplaw.com)
                                                120 Broadway, Suite 300
12                                              Santa Monica, CA 90401
                                                Tel: 310-576-2100
13                                              Fax: 310-576-2200
14   Attorneys for Defendant Monsanto Company

15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17   IN RE: ROUNDUP PRODUCTS                     MDL No. 2741
     LIABILITY LITIGATION,
18                                               Case No. 3:16-md-02741-VC

19   Juan and Delia Garza v. Monsanto Co.,       MONSANTO COMPANY’S REPLY IN
     3:20-cv-06988-VC                            SUPPORT OF ITS MOTION FOR
20                                               SUMMARY JUDGMENT ON CAUSATION
                                                 GROUNDS
21
                                                 Hearing:
22                                               Date: September 23, 2021
                                                 Time: 2:00 p.m.
23                                               Place: Courtroom 4

24
25
26

27
28

               MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                    ON CAUSATION GROUNDS
          Case 3:16-md-02741-VC Document 13574 Filed 08/25/21 Page 2 of 5



1    I.       INTRODUCTION
2             Plaintiffs’ response to Monsanto’s Motion for Summary Judgment on Causation Grounds
3    demonstrates a fundamental misunderstanding of the distinction between general causation and
4    specific causation. Whether inadvertently or by design, Plaintiffs improperly conflate general
5    causation with specific causation, contending that expert testimony on the former completely
6    satisfies their evidentiary burden on causation and negates the need for expert testimony on the
7    latter. It does not. Rather, to establish each of their claims, Plaintiffs were required to adduce expert
8    evidence not only that exposure to Roundup can cause cancer generally (i.e. general causation), but
9    also that exposure to Roundup actually did cause Mr. Garza’s cancer specifically (i.e. specific
10   causation). Plaintiffs did not disclose any expert witness on the issue of specific causation, and thus
11   no expert will say that exposure to Roundup was a proximate cause of Mr. Garza’s cancer
12   specifically. As a result, Monsanto is entitled to summary judgment on causation grounds.
13   II.      EXPERT TESTIMONY IS REQUIRED TO ESTABLISH SPECIFIC CAUSATION.
14            Plaintiffs spend the vast majority of their opposition simply describing the opinions of the
15   four general causation experts designated by all Wave 3 plaintiffs. See Opp. (ECF 13) at 2-3
16   (acknowledging that Drs. Portier, Ritz, Weisenburger, and Jameson were all designated on the issue
17   of general causation only). Without citing a single case, Plaintiffs then leap to the conclusion that,
18   because they designated general causation expert witnesses “stating that Roundup causes non-
19   Hodgkin’s Lymphoma, and Mr. Garza’s [sic] suffered from a form of non-Hodgkin’s Lymphoma,
20   then a fact issue is raised as to whether Roundup caused Mr. Garza’s cancer.” Opp. at 1.1 It is
21   unsurprising that Plaintiffs cite no legal authority for this assertion, as it entirely writes out the clear
22   requirement that expert testimony is needed to prove both general and specific causation in a product
23   liability case like this.
24
25
     1
26     Monsanto disputes that Mr. Garza had a type of NHL at all, but that dispute need not be resolved
     for purposes of this motion. Whether or not Mr. Garza’s cancer was a form of NHL as Plaintiffs
27   contend, Monsanto is entitled to summary judgment because they have adduced no expert evidence
     that Roundup caused Mr. Garza’s disease.
28
                                                          1
                 MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                      ON CAUSATION GROUNDS
       Case 3:16-md-02741-VC Document 13574 Filed 08/25/21 Page 3 of 5



1           As explained in Monsanto’s motion, “[p]roducts liability cases are quintessentially expert
2    cases.” Martinez v. Ethicon Inc., No. 7:19-cv-00164, 2020 WL 2113638, at *2 (S.D. Tex. May 1,
3    2020) (further noting that “Texas courts have regarded expert testimony on causation as particularly
4    vital in cases involving complex medical devices and medical diagnoses.”). Thus, “[t]he Supreme
5    Court of Texas has consistently required expert testimony and objective proof to support a jury
6    finding that a product defect caused the plaintiff’s condition.” Martinez v. Medical Depot, Inc., 434
7    F.Supp.3d 537, 556 (S.D. Tex. Jan. 17, 2020) (internal quotation marks and citation omitted). See
8    also Motion at 2-3 (citing cases). Plaintiffs do not even attempt to address any of the cases cited by
9    Monsanto, nor do Plaintiffs offer any legal authority to the contrary. As a result, the legal basis for
10   Monsanto’s motion is uncontested and the motion should be granted.
11          Plaintiffs also do not dispute that the “causal link” between Plaintiff’s alleged injury and
12   Roundup is beyond the jury’s common understanding. See Motion at 3. In such a case, the law is
13   clear: expert testimony is required “to establish both general and specific causation.” Sedgwick v.
14   BP Prods. N. Am., Inc., No. CIV.A. G-13-188, 2014 WL 6911543, at *3 (S.D. Tex. Nov. 4, 2014)
15   (emphasis added)(“Plaintiff’s claim is beyond the general experience of laypersons, and therefore
16   requires expert testimony to establish both general and specific causation.”); see also Carter v.
17   Southstar Management, LLC, No. CV H-17-727, 2018 WL 5281791 (S.D. Tex. Oct. 24, 2018)
18   (“toxic tort cases require expert evidence of both general and specific causation”); Cano v. Everest
19   Minerals Corp., 362 F.Supp.2d 814, 817 (W.D. Tex. 2005) (“Dr. Dollinger is the only expert offered
20   to testify on the issue of specific causation, and exclusion of his testimony would necessitate a grant
21   of summary judgment in favor of Defendants.”); Owens v. Am. Home Prods. Corp., No. CIV. A. G-
22   02-185, 2005 WL 1657036, at *2 (S.D. Tex. July 12, 2005) (“A plaintiff must offer evidence of
23   both” general and specific causation in a product liability case, “regardless of whether the plaintiff
24   proceeds on a theory of strict liability, negligence, gross negligence, or breach of warranty.”);
25   Motion at 3. Moreover, expert testimony on specific causation is particularly necessary in a case
26   like this, where the injury alleged has multiple potential causes. See, e.g., Newton v. Roche Labs.,
27   Inc., 243 F.Supp.2d 672, 683 (to establish specific causation, an expert must “demonstrate that the
28   product was more likely to have caused a plaintiff’s injuries than any other potential cause.”).
                                                      2
                MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                     ON CAUSATION GROUNDS
       Case 3:16-md-02741-VC Document 13574 Filed 08/25/21 Page 4 of 5



1           Here, it is undisputed that Plaintiffs have not designated any expert witness to opine on the
2    issue of specific causation. That is, Plaintiffs have no expert testimony that exposure to Roundup
3    caused Mr. Garza’s cancer specifically. As a result, they cannot sustain their evidentiary burden to
4    establish proximate causation on any of their claims, and summary judgment for Monsanto is
5    required.
6    III.   CONCLUSION
7           The designation of expert witnesses on the issue of general causation submitted by all Wave
8    3 plaintiffs does not satisfy Plaintiffs’ evidentiary burden of adducing expert testimony on the issue
9    of specific causation in this case. Without any expert testimony that Mr. Garza’s cancer specifically
10   was caused by exposure to Roundup, Plaintiffs cannot sustain their claims, and Monsanto is entitled
11   to summary judgment.
12

13   Dated: August 25, 2021                        Respectfully submitted,

14
                                                   /s/ Jed P. White
15                                                 Jed P. White
                                                   Attorneys for Defendant Monsanto Company
16
17
18

19
20
21

22
23

24
25
26

27
28
                                                       3
                 MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                      ON CAUSATION GROUNDS
      Case 3:16-md-02741-VC Document 13574 Filed 08/25/21 Page 5 of 5



1                                    CERTIFICATE OF SERVICE
2           I am employed in the County of Los Angeles, State of California; I am over the age of 18
     years and not a party to the within action; my business address is 120 Broadway, Suite 300, Santa
3    Monica, CA 90401-2386. My email address is raul.morales@bclplaw.com.
4         On August 25, 2021, I served the foregoing document(s), described as: MONSANTO
     COMPANY’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
5    ON CAUSATION GROUNDS on each interested party in this action, as follows:
6                   BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s) to
     be served by means of this Court’s electronic transmission of the Notice of Electronic filing
7    through the Court’s transmission facilities, to the parties and/or counsel who are registered
     CM/ECF Users set forth in the service list obtained from this Court, or by another manner as
8    authorized by FED. R. CIV. P. 5.
9                       Executed on August 25, 2021, at Santa Monica, California.
10                   FEDERAL: I declare that I am employed in the office of a member of the bar of
     this court at whose direction the service was made.
11
12                                                                 /s/ Raul Morales
                                                                     Raul Morales
13
14
15

16
17
18

19
20
21

22
23

24
25
26

27
28

                                                     1
                                         CERTIFICATE OF SERVICE
